DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 15 August 2022 have been fully considered but they are not persuasive. Applicant has argued that:
The electrocatalyst taught by Li et al was incapable of performing its function as a catalyst at room (atmospheric) pressure as evidenced by Liu et al (cited by Li et al).
In response, Liu et al was not previously of record in this application.  The Office is citing the document on the record because of Applicant’s remarks.  A review of Liu et al does not support Applicant’s conclusion.  Table 3 of Liu et al (on page 170) and Figure 5 (on page 171) shows that molybdenum nitride electrocatalyst was capable of ammonia synthesis at atmospheric pressure (note first sentence of “Ammonia synthesis” section stating that the data in Table 3 were conducted at ambient pressure and x-axis label in fig. 5).  Although the data in Table 3 and fig. 5 of Liu et al shows that the rate of ammonia synthesis was small at atmospheric pressure when using molybdenum nitride electrocatalysts, obviousness of using a particular material species is not based upon efficiency, merely operability.  The combination of Li et al with Liu et al shows that one of ordinary skill in the art would have expected the iron-doped MoN2- electrocatalyst of Li et al as being capable of at least some ammonia synthesis at ambient (atmospheric) pressure.
One of ordinary skill in the art would not have combined Denvir et al and Li et al because Denvir et al teach using hydrogen gas as the source of hydrogen ions and Li et al teach using water as the source of hydrogen ions.
In response, the Office is not convinced.  The particular source of hydrogen ions (protons, H+) does not appear to materially affect the generation of ammonia.  At the electrocatalyst of either Denvir et al or Li et al, protons (H+) are combined with nitrogen ions for ammonia synthesis. There is no evidence of record that protons generated from hydrogen gas are different from protons generated from water.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10, 21-24, 26, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Denvir et al (US 2003/0164305) in view of Li et al (“Computational Study of MoN2 Monolayer as Electrochemical Catalysts for Nitrogen Reduction”) with evidence from Smith et al (“Deep Eutectic Solvents (DESs) and Their Applications”) for claims 2-4 and 22-24 only.
Denvir et al teach (see fig. 1 and abstract) a reactor (10) for ammonia synthesis comprising a cathode (18), an anode (24), and a non-aqueous electrolyte (12, see also paragraph [0016]) between the cathode and the anode.  Denvir et al teach (see paragraph [0012]) that the reactor was operable in a large temperature range of 0-1000°C, and more particularly between 25 and 150°C.  Thus, the reactor of Denvir et al was taught as being capable of ammonia synthesis at room temperature.  Denvir et al also teach (see paragraph [0012]) that the reactor operated at a pressure between 1 and 250 atmospheres, most preferably up to 5 atmospheres, including atmospheric pressure.  Thus, the reactor of Denvir et al was taught as being capable of ammonia synthesis at room (atmospheric) pressure.
Denvir et al teach (see paragraph [0027]) making the cathode from an Inconel alloy (i.e. an alloy of iron and nickel and thus a solid material.
However, Denvir et al fail to teach doping of the solid material of the cathode with a catalyst.
Note that Denvir et al teach (see abstract, paragraph [0015]) that the reactor operated by reducing nitrogen gas at the cathode.
Li et al teach (see abstract) a newer material for catalyzing the nitrogen reduction reaction (NRR) comprising a MoN2 solid material that has been doped with Fe.  The doping of the material reduced the reduction potential from 1.75 V to 0.44 V.  Li et al teach (see abstract) that the doped-MoN-2 material was effective for ammonia synthesis at room temperature.  
Therefore, one of ordinary skill in the art at the time of filing would have expected the NRR catalyst material of Li et al to be a substantial improvement over the cathode catalyst of Denvir et al by reducing the necessary voltage (potential) that needed to be applied to achieve ammonia synthesis by nitrogen gas reduction.  Any reduction in voltage is directly proportional to the amount of energy necessary to drive the electrolytic reaction.
Regarding claim 2, Denvir et al teach (see paragraphs [0048]-[0051] and Table 1) that the non-aqueous electrolyte was formed of a complex salt formed of aluminum chloride mixed with substituted imidazoles. 
Denvir et al do not refer to these electrolyte compositions as “deep eutectic solvents”.
Smith et al teach (see section 1.1, Table 1 “type I”) that among those materials classifiable under the broad term “deep eutectic solvent” include a class of compounds comprising metal halide/imidazolium halide salt systems and specifically references aluminum chloride/imidazolium salt systems.
Therefore, the evidence of record supports the conclusion that the electrolyte composition of Denvir et al is considered a “deep eutectic solvent” as claimed. 
Regarding claim 3, the solvent of Denvir et al included a metal salt (aluminum chloride). 
Regarding claim 4, the metal salt (aluminum chloride) of Denvir et al was formed by combining a metal cation (Al3+) with anions (Cl-), the anion being an inorganic acid anion (of hydrochloric acid). 
Regarding claim 6, while further defining the zwitterionic compounds or organic compounds of claim 4, this claim fails to actively recite selecting the hydrogen bond acceptors and/or hydrogen bond donors in claim 3. Thus, Denvir et al meets the requirements of claim 6 by teaching the solvent comprising the one or more metal salts as required by claim 3.
Regarding claim 8, Li et al suggest using a cathode material of a cathode metal nitride.  
Regarding claim 10, the catalyst of Li et al was iron and/or iron nitride. 
Regarding claim 21, Denvir et al teach (see fig. 1 and abstract) a reactor (10) for ammonia synthesis comprising a cathode (18), an anode (24), and a non-aqueous electrolyte (12, see also paragraph [0016]) between the cathode and the anode.  Denvir et al teach (see paragraph [0027]) making the cathode from an Inconel alloy (i.e. an alloy of iron and nickel and thus a solid material.  Denvir et al teach (see paragraph [0012]) that the reactor was operable in a large temperature range of 0-1000°C, and more particularly between 25 and 150°C.  Thus, the reactor of Denvir et al was taught as being capable of ammonia synthesis at room temperature.
Thus, Denvir et al fail to teach the cathode comprising a solid material comprising one or more of a two-dimensional metal carbide, a two-dimensional metal nitride, and a two-dimensional metal carbonitride.
Note that Denvir et al teach (see abstract, paragraph [0015]) that the reactor operated by reducing nitrogen gas at the cathode.
Li et al teach (see abstract) a newer material for catalyzing the nitrogen reduction reaction (NRR) comprising a monolayer of MoN2 (a two-dimensional metal nitride) solid material that has been doped with Fe.  The doping of the material reduced the reduction potential from 1.75 V to 0.44 V.  Li et al teach (see abstract) that the doped-MoN-2 material was effective for ammonia synthesis at room temperature.  
Therefore, one of ordinary skill in the art at the time of filing would have expected the NRR catalyst material of Li et al to be a substantial improvement over the cathode catalyst of Denvir et al by reducing the necessary voltage (potential) that needed to be applied to achieve ammonia synthesis by nitrogen gas reduction.  Any reduction in voltage is directly proportional to the amount of energy necessary to drive the electrolytic reaction.
Regarding claim 22, Denvir et al teach (see paragraphs [0048]-[0051] and Table 1) that the non-aqueous electrolyte was formed of a complex salt formed of aluminum chloride mixed with substituted imidazoles. 
Denvir et al do not refer to these electrolyte compositions as “deep eutectic solvents”.
Smith et al teach (see section 1.1, Table 1 “type I”) that among those materials classifiable under the broad term “deep eutectic solvent” include a class of compounds comprising metal halide/imidazolium halide salt systems and specifically references aluminum chloride/imidazolium salt systems.
Therefore, the evidence of record supports the conclusion that the electrolyte composition of Denvir et al is considered a “deep eutectic solvent” as claimed. 
Regarding claim 23, the solvent of Denvir et al included a metal salt (aluminum chloride). 
Regarding claim 24, the metal salt (aluminum chloride) of Denvir et al was formed by combining a metal cation (Al3+) with anions (Cl-), the anion being an inorganic acid anion (of hydrochloric acid). 
Regarding claim 26, while further defining the zwitterionic compounds or organic compounds of claim 24, this claim fails to actively recite selecting the hydrogen bond acceptors and/or hydrogen bond donors in claim 23. Thus, Denvir et al meets the requirements of claim 26 by teaching the solvent comprising the one or more metal salts as required by claim 23.
Regarding claims 30 and 31, Denvir et al teach the reactor being configured to use air and hydrogen as reactants, thus failing to teach using water as a reactant.  However, Li et al teach (see abstract and section 3.1) using water as the source of hydrogen ions on the electrocatalyst surface.  Therefore, it would have been obvious to one of ordinary skill in the art to have substituted water as the source of hydrogen ions in the reactor of Denvir et al as suggested by Li et al because water is more readily available than hydrogen gas.  
Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Denvir et al (US 2003/0164305) in view of Li et al (“Computational Study of MoN2 Monolayer as Electrochemical Catalysts for Nitrogen Reduction”), as applied to claims 4 and 24 above, and further in view of Smith et al (“Deep Eutectic Solvents (DESs) and Their Applications”).
Denvir et al teach the solvent comprising aluminum metal cations and chloride inorganic acid anions.  Thus, Denvir et al fail to teach the metal cation comprising one or more of zinc, nickel, and iron.
Denvir et al imply (see paragraphs [0055] and [0056]) that metal cations other than aluminum may be acceptable, e.g. NiCl2 or CoCl2, but there is no clear disclosure of using such a solvent composition in the reactor.
Smith et al teach (see sections 1.1, Table 1, “Type 1”) that the full scope of type 1 DESs included the imidazolium salt with any of a various number of metal chlorides, such as zinc, tin, iron, aluminum, gallium or indium. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted another metal cation in place of the aluminum cation of Denvir et al as suggested by Smith et al via routine experimentation to obtain a suitable type I DES comprising metal cations other than aluminum, such as zinc or iron.  
Claims 6 and 26 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Denvir et al (US 2003/0164305) in view of Li et al (“Computational Study of MoN2 Monolayer as Electrochemical Catalysts for Nitrogen Reduction”) as applied to claims 4 and 24 above, and further in view of Smith et al (“Deep Eutectic Solvents (DESs) and Their Applications”) and Altamash et al (“Gas Solubility and Rheological Behavior Study of Betaines and Alanine Based Natural Deep Eutectic Solvents (NADES)”).
The Office wishes to pre-empt an amendment to claim 6 to further requiring selecting the hydrogen bond acceptors and/or the hydrogen bond donors of claim 3.  
Smith et al shows that newer DESs utilized hydrogen bond donors (se section 1.1, Table 2) in combination with a halide salt (e.g. choline chloride) that inherently acted as a hydrogen bond acceptor.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted a newer type II, type III or type IV deep eutectic solvent as suggested by Smith et al via routine experimentation to obtain a suitable type non-aqueous solvent that performed better than the type I deep eutectic solvent of Denvir et al.  
Note that Smith et al show (see Table 2) selecting the hydrogen bond donor compounds from compounds such as urea, methylurea, glycerol, and carboxylic acids (e.g. succinic acid, citric acid).
However, Smith et al do not teach forming the DESs from a zwitterionic compound as recited in claim 6. 
Altamash et al teach (see abstract, first paragraph of section 2 on page 5) forming “natural” DESs by mixing either alanine or betaines with carboxylic acids such as lactic acid or malic acid.  This DES is described as having high N2 solubility when using lactic acid.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the natural DES of Altamash et al comprising alanine or betaine as a hydrogen bond acceptor with lactic acid (a carboxylic acid) as a hydrogen bond donor for the type I DES of Denvir et al because Altamash et al teach that the natural DES possessed high nitrogen gas solubility, which would have been useful in the reactor of Denvir et al for solubilizing the nitrogen gas to enhance the rate of reaction of nitrogen at the cathode of Denvir et al. 
Claims 12-14 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Denvir et al (US 2003/0164305) in view of Li et al (“Computational Study of MoN2 Monolayer as Electrochemical Catalysts for Nitrogen Reduction”) as applied to claim 1 above, and further in view of Botte (US 2016/0251765).
Regarding claims 12 and 27, Denvir et al show (see fig. 4, paragraph [0045]) the anode and the cathode being parallel to each other and in the shape of plates.
Denvir et al do not teach using a membrane separating the cathode and the anode.  
Botte teaches (see abstract, fig. 1, paragraphs [0008] and [0038]) a reactor for producing ammonia, comprising a cathode and an anode (electrodes 13, 15), and an electrolyte (17) that may be a non-aqueous solvent such as an organic solvent or ionic liquid located between the cathode and the anode.  Botte teaches (see paragraph [0042]) the presence of a separator/membrane (18) located between the cathode and the anode to compartmentalize the first and second electrodes.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a separator/diaphragm to the reactor of Denvir et al as suggested by Botte to permit compartmentalization of the anode and cathode.
Regarding claims 13 and 28, claims 13 and 28 are similar to claims 12 and 27 above, but also recite that the cathode and/or the anode are porous such that the non-aqueous electrolyte occupies the pores of the cathode and/or the anode.  It is noted that Denvir et al teach (see paragraphs [0014] and [0015]) using a porous anode and a porous cathode.
Regarding claims 14 and 29, it would have been obvious to one of ordinary skill in the art at the time of filing to have increased the size of the porous cathode and porous anode to occupy the entire width of the reactor, except for the thickness occupied by the separator/membrane, for the purpose of increasing the reactive surface area of the porous cathode and porous anode to increase the rate of reaction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HARRY D WILKINS III/Primary Examiner, Art Unit 1794